DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-4-2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 3, 6- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0174743 to Huang (“Huang”) in view of U.S. Patent No. 5,071,568 to Bennett et al. (“Bennett”).
As to claim 1, Huang teaches a method for reducing the concentration of selenocyanate in water (See abstract, [0004],[0096], removal of contaminant selenium species including selenocyanate from wastewater), comprising:
treating water comprising selenocyanate with an oxidant to provide an oxidant-treated water (See [0036],[0076]-[0078],[0096], water contaminated with selenocyanate contaminant is treated with an oxidant to provide an oxidant treated water), and that the oxidant is a hypochlorite, peroxide, or persulfate (See [0052], and [0078]),
and contacting the oxidant-treated water with a ZVI treatment system (See at least abstract; [0036], [0076]-[0078], contacting the oxidant treated water with ZVI and iron system) comprising (a) a reactive solid comprising ZVI and one or more iron oxide minerals (See at least [0007], [0041]-[0046]; and [0076]-[0078], solid comprises ZVI, iron oxide in contact) in contact therewith and (b) ferrous iron (See [0007], and [0076]-[0078], use of ferrous iron is also taught), wherein the concentration of selenium species in the oxidant-treated water is reduced (See [0096]-[0098], and [0104]; selenate is a contaminant that is removed using the system of Huang).
(See col. 2 lines 55-68; col. 5 lines 1-25; and see col. 7 lines 20-55; the pre-oxidized wastewater is then treated using an iron based removal system of UNIPURE).  Bennett suggests that sodium hypochlorite is an effective hypochlorite for controlling the oxidation state of the selenium (See Bennett col. 3 lines 35-40), and to bring reduced forms of selenium (2-, 0, and 2+) to selenate for removal (See col. 2 lines 55-68).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use sodium hypochlorite to pretreat the selenocyante containing wastewater in Huang in order to provide the predictable result of providing the desired selenate oxidation state to the selenium contaminate being treated by an iron removal system as taught by Bennett.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 3, Huang and Bennett teaches the method of claim 1, and although Huang does not mention that the concentration of the oxidant is 1-100mg/L, Huang suggests oxidant being provided 7-14 mg/L, or 10ml/L (See [0077]-[0079]).

As to claim 6, Huang and Bennett teaches the method of claim 1, but does not mention that the hypochlorite is a sodium hypochlorite.  Bennett is directed to a method (See col. 2 lines 55-65).  Bennett suggests that sodium hypochlorite is an effective hypochlorite for controlling the oxidation state of the selenium (See Bennett col. 3 lines 35-40).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use sodium hypochlorite for the hypochlorite in Huang in order to provide the predictable result of providing the desired oxidation state of the selenium being treated as taught by Bennett.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 7, Huang and Bennett teaches the method of claim 7, and further Huang suggests that the treating with the oxidant occurs in a first vessel (See 100 in Fig. 1 Huang suggests providing the contaminated wastewater, which selenocyanate is a contaminant, to a first vessel reactor where the reactants are provided, the reactants include the oxidant; see [0111]-[0121], contaminated wastewater is provided to first vessel; [0096] contaminants include selenocyanate; and see [0076]-[0078], reactants include oxidant; further See in Fig. 2, serial treatment vessels are contemplated).
As to claim 8, Huang and Bennett teaches the method of claim 1, and although Huang does not mention that the concentration of the oxidant is 1-100mg/L, Huang suggests oxidant being provided 7-14 mg/L, or 10ml/L (See [0077]-[0079]).
As to claim 9 Huang and Bennett teaches the method of claim 1, and further Huang suggests that the ZVI treatment system occurs in first reactor (See 100 in Fig. 1 Huang suggests providing the contaminated wastewater, which selenocyanate is a contaminant, to a first vessel reactor where the reactants are provided, the reactants include the oxidant; see [0111]-[0121], contaminated wastewater is provided to first vessel; [0096] contaminants include selenocyanate; and see [0076]-[0078], reactants include oxidant; and see [0046] the reactive solids include ZVI; and see in Fig. 2, subsequent reactors are provided after the first vessel).
As to claim 10, Huang and Bennett teaches the method of claim 9, and provides that the first reactor is a fluidized bed (See Huang at least [0058] and [0114]).
As to claim 11, Huang teaches the method of claim 9, and further provides that the ferrous iron is continuously introduced to the first reactor (See [0171]; reactor is operated in a continuous fashion with adequately providing ferrous, i.e. Fe(II), iron).  Although Huang does not mention that the providing of the ferrous iron, per se, is continuous, even in the case where it is batch or intermittent, making a step or processes continuous in light of a batch step or process in the prior art is considered to be prima facie obvious.  See MPEP 2144.04(V)(E).
As to claims 12 and 13, Huang and Bennett teaches the method of claim 1, and further provides for selenate or selenite (See Huang [0096]).
As to claims 14 and 15, Huang and Bennett teaches the method of claim1, and further provides for some of the enumerated species of claims 14 and/or 15 (See [0099]).
As to claim 16 and 17, Huang and Bennett teaches the method of claim 1, and further provides that the water is flue gas desulfurization wastewater (See [0027], and [0094]).
(See at least [0036], [0042]).
As to claim 19 Huang and Bennett teaches the method of claim 1 and further provides that the reactive solid comprises a plurality of particles (See [0042]-[0046], and see Figs. 6A-12).
As to claim 20, Huang and Bennett teaches the method of claim 1, and further provides that aeration is an optional step and therefore the prior art contemplates an embodiment where the aeration is not applied during the oxidant treatment step and/or contacting step (See [0077] “Aeration may then be optionally applied.”).
As to claim 21, Huang teaches a method for reducing the concentration of selenocyanate in water (See abstract, [0004],[0096], removal of contaminant selenium species including selenocyanate from wastewater), comprising:
treating water comprising selenocyanate with an oxidant to provide an oxidant-treated water (See [0036],[0076]-[0078],[0096], water contaminated with selenocyanate contaminant is treated with an oxidant to provide an oxidant treated water);
and contacting the oxidant-treated water with a ZVI treatment system (See at least abstract; [0036], [0076]-[0078], contacting the oxidant treated water with ZVI and iron system) comprising (a) a reactive solid comprising ZVI and one or more iron oxide minerals (See at least [0007], [0041]-[0046]; and [0076]-[0078], solid comprises ZVI, iron oxide in contact) in contact therewith and (b) ferrous iron (See [0007], and [0076]-[0078], use of ferrous iron is also taught), wherein the (See [0036],[0076]-[0080]; and [0096]; selenocyanate is a contaminant that is removed using the system, including the oxidant, of Huang).
Huang does not mention that the selenocyanate containing water is first pre-treated for a period of time with the oxidant to oxidize selenocyanate to provide oxidized selenium species, e.g. selenate, to the ZVI treatment system. Bennett is directed to a method for the oxidative pretreatment treatment of selenium for a period of time in a removal process to increase its oxidation state thereby facilitating removal of the selenium using an iron treatment system (See col. 2 lines 55-68; col. 5 lines 1-25; and see col. 7 lines 20-55; the pre-oxidized wastewater is then treated using an iron based removal system of UNIPURE).  Bennett suggests that sodium hypochlorite is an effective hypochlorite for controlling the oxidation state of the selenium (See Bennett col. 3 lines 35-40), and to bring reduced forms of selenium (2-, 0, and 2+) to selenate for removal (See col. 2 lines 55-68).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use sodium hypochlorite to pretreat the selenocyante containing wastewater in Huang in order to provide the predictable result of providing the desired selenate oxidation state to the selenium contaminate being treated by an iron removal system as taught by Bennett.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	As to claim 22, Huang teaches a system for reducing the concentration of selenocyanate comprising:
(110 or 240) having a ZVI treatment system (See at least abstract; [0036], [0076]-[0078], contacting the oxidant treated water with ZVI and iron system) comprising (a) a reactive solid comprising ZVI and one or more iron oxide minerals (See at least [0007], [0041]-[0046]; and [0076]-[0078], solid comprises ZVI, iron oxide in contact) in contact therewith and (b) ferrous iron (See [0007], and [0076]-[0078], use of ferrous iron is also taught).
Huang is different in that a first vessel having oxidant but no ZVI is not mentioned.  Huang does not mention that the selenocyanate containing water is first pre-treated for a period of time with the oxidant to oxidize selenocyanate to provide oxidized selenium species, e.g. selenate, to the ZVI treatment system. Bennett is directed to a method and system for the oxidative pretreatment treatment of selenium in a pretreatment vessel for a period of time in a removal process to increase its oxidation state thereby facilitating removal of the selenium using an iron treatment system (See col. 2 lines 55-68; col. 5 lines 1-25; and see col. 7 lines 20-55; the pre-oxidized wastewater is then treated using an iron based removal system of UNIPURE).  Bennett suggests that sodium hypochlorite is an effective hypochlorite for controlling the oxidation state of the selenium in a pretreatment vessel for oxidation, which is prior to treatment with the iron based removal system, and therefore does not contain the ZVI (See Bennett col. 3 lines 35-40), and to bring reduced forms of selenium (2-, 0, and 2+) to selenate for removal (See col. 2 lines 55-68).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use sodium hypochlorite to pretreat the selenocyante containing wastewater in a pre-treatment vessel without ZVI and prior to treatment with the ZVI in Huang in order to provide the , combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3 and 6-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-22 of copending Application No. 15/769,289 (‘’289”) in view of Huang and/or U.S. Patent No. 5,071,568 to Bennett et al. (“Bennett”). 
As to instant claims 1, 3, and 6-22, ‘289 claims the instant invention substantially as claimed.  Any differences between the claimed invention and ‘289 are considered to be obvious over Huang and/or Bennett for reasons analogous to the prior art rejections above.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s amendments and arguments have overcome the rejections based solely on Huang.   
Applicant's arguments filed 2-4-2021 have been fully considered but they are not persuasive.

First, Huang suggests that selenocyanate is a contaminant for removal in the wastewater being treated.  See [0096].

    PNG
    media_image1.png
    293
    415
    media_image1.png
    Greyscale

Accordingly, Huang is considered to suggest that the contaminant for removal using the system include selenocyanate as well as selenate.  Further although Huang is silent regarding the use of a pre-treatment oxidation to change the oxidation state of the selenocyanate, this is shown for example in Bennet where the Se2- oxidation state, which includes selenocyanate, is converted via oxidative pretreatment to selenate Se4+(See col. 2 lines 55-68). Bennet explains that this pretreatment facilitates removal of the selenium species, as selenate, using an iron removal system (See col. 2 lines 55-68; col. 5 lines 1-25; and see col. 7 lines 20-55; the pre-oxidized wastewater is then treated using an iron based removal system of UNIPURE). Accordingly, it , combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
In response to applicant's argument that Bennet does not discuss oxidation of selenocyanate, per se, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that applicant specifically treats selenocyanate to make it more treatable by a ZVI system, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773